DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This first action on the merits is in response to the application filed on June 24, 2019. Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method for product identification, as claimed in claims 1-7, is directed to a process. Additionally, the system, as claimed in claims 8-14, is directed to a machine. Furthermore, the computer-readable medium, as claimed in claims 15-20, is also directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of enabling a user to perform a business interaction. Specifically, representative claim 1 recites the abstract idea of: 
collecting a first type of data regarding an unidentified product;
performing a first type of analysis on the first type of data;
collecting a second type of data regarding the unidentified product;
performing a second type of analysis on the second type of data;
based upon the first type of analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product;
outputting, based on the product identification, an identity of the unidentified product;
and enabling a user to perform a business interaction with a product matching the identity of the unidentified product.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of a sales activity, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because enabling the user to perform a business interaction with a product is a sales activity. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes a computer for a computer-implemented method. 
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., identifying products) being 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). Representative claim 1 does includes additional elements of a computer.
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
As such, representative claim 1 is ineligible. 
Dependent claims 2-7 do not aid in the eligibility of independent claim 1. For example, claim 3 merely further define the abstract limitations of claim 1. Additionally, claims 2 and 4-7 merely provide further embellishments of the limitations recited in independent claim 1. 
Thus, dependent claims 2-7 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 8-14 and 15-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-7. It is noted that claim 8 includes additional elements of one or more processors, one or more sensors, and a memory, and claim 15 includes the additional element of a computer readable medium. However, these additional elements do not integrate the abstract idea into 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnet et. al. (US 20180345485 A1, herein referred to as Sinnet), in view of Scanlin (US 20180032991 A1, herein referred to as Scanlin).

With respect to claim 1, Sinnet discloses:
A computer-implemented method for product identification, the method comprising {Sinnet, see at least: fig 1, 2A; [0063] a general overview of a method 200 for recognizing a food item}:
collecting a first type of data regarding an unidentified product {Sinnet, see at least: fig 2A; [0027] The combination of sensors includes an Infrared (IR) camera that generates IR image data and a second sensor that generates second image data; [0059] The infrared or IR camera generates IR image data by measuring the intensity of infrared waves and providing data representing such measurements over the observed area; [0065] Step 204 states to inspect the food preparation work area to obtain sensor image data. As described further herein, in embodiments, the sensors generate data in the form of image data of an area};
performing a first type of analysis on the first type of data {Sinnet, see at least: fig 2A; [0066] Step 206 states to process the image data from the sensors; [0083] IR image data measured within the area defined by the bounding box taken from the CNN output layer is further processed to more accurately determine an object's location};
collecting a second type of data regarding the unidentified product {Sinnet, see at least: fig 2A; [0027] The combination of sensors includes an Infrared (IR) camera that generates IR image data and a second sensor that generates second image data; [0058] the plurality of sensors includes a visible spectrum camera; [0060] the visible spectrum camera is an RGB camera to generate image data; [0065] Step 204 states to inspect the food preparation work area to obtain sensor image data … the sensors generate data in the form of image data of an area};
performing a second type of analysis on the second type of data {Sinnet, see at least: fig 2A; [0066] Step 206 states to process the image data from the sensors; [0096] Step 610 states to create multi-sensor point cloud. Image data from RGB and depth sensors are combined into a point cloud; [0097] Step 620 states to transform the multi-sensor point cloud to the IR sensor coordinates};
based upon the first type of analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product {Sinnet, see at least: fig 6, 7; [0097] Step 620 states to transform the multi-sensor point cloud to the IR sensor coordinates; [0100] Following step 630, the registered multi-sensor image data is fed into the CNN; [0101] embodiments of the invention employ a trained CNN 700 to compute the identity and location of the food item or kitchen preparation item based on the input (multi-sensor) image};
outputting, based on the product identification, an identity of the unidentified product {Sinnet, see at least: fig 4; [0080] As shown with reference to step 460, a CNN processes the image input data to produce the CNN output layer 470. In embodiments, the CNN has been trained to identify food items and food preparation items, kitchen items, and other objects as may be necessary for the preparation of food items; see also [abstract]};
Sinnet does not disclose:
enabling a user to perform a business interaction with a product matching the identity of the unidentified product.
However, Scanlin teaches:
enabling a user to perform a business interaction with a product matching the identity of the unidentified product {Scanlin, see at least: [0047] If there is a match at decision step 612, then execution proceeds to step 614 wherein the user is notified that a match has been made. If there is a match at step 612, execution also proceeds to step 618 wherein the item is added to a user's grocery list … Execution proceeds to step 622 wherein the user items purchased are tracked and stored}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the purchasing step as taught by Scanlin in the food identifying system of Sinnet because it would increase grocery shopping efficiency (Scanlin, see: [0015]).

With respect to claim 2, Sinnet and Scanlin teach the method of claim 1. Sinnet does not disclose:
providing the user one or more locations where the product matching the identity of the unidentified product is available for purchase.
However, Scanlin further teaches:
providing the user one or more locations where the product matching the identity of the unidentified product is available for purchase {Scanlin, see at least: [0041] Platform 300 will match the grocery store data items with a user's list of data items to advise a user of item availability and location}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sinnet and Scanlin to include the additional elements of Scanlin. One would have been motivated to do so in order to decrease time spent searching for the items to buy. In the instant case, Sinnet and Scanlin evidently teach a food identifying and shopping system. Scanlin is merely relied upon to illustrate the additional functionality of providing location data of desired items. Moreover, since the elements disclosed by Sinnet, as well as Scanlin, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Sinnet, in view of Scanlin.

With respect to claim 7, Sinnet and Scanlin teach the method of claim 1. Sinnet does not disclose:
allowing the user to view one or more comparable products to the product matching the identity of the unidentified product.
However, Scanlin teaches:
allowing the user to view one or more comparable products to the product matching the identity of the unidentified product {Scanlin, see at least: [0060] platform 300 via an API (application interface) .
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sinnet and Scanlin to include the additional elements of Scanlin. One would have been motivated to do so in order to reduce the costs to the user by showing generics comparable to their brand names. In the instant case, Sinnet and Scanlin evidently teach a food identifying and shopping system. Scanlin is merely relied upon to illustrate the additional functionality of a comparison tool. Moreover, since the elements disclosed by Sinnet, as well as Scanlin, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Sinnet, in view of Scanlin.

Regarding claims 8-9, 14, and 15-16, claims 8-9 and 14 are directed to a machine, while claims 15-16 are directed to a computer program product. Claims 8-9, 14, and 15-16 recite limitations that are parallel in nature to those addressed above for claims 1-2 and 7, which are directed towards a process. Therefore, claims 8-9, 14, and 15-16 are rejected for the same reasons as set forth above for claims 1-2 and 7.
It is noted that claim 8 includes additional elements of:
A system,
one or more processors;
one or more sensors; and
a memory communicatively coupled to the one or more processors 

A system {Sinnet, see at least: [0053] an automated or robotic kitchen assistant system},
one or more processors {Sinnet, see at least: [0027] the system further includes one or more processors};
one or more sensors {Sinnet, see at least: [0027] system comprises a combination of sensors}; and
a memory communicatively coupled to the one or more processors {Sinnet, see at least: fig 2B; [0071] a computer, workstation, or server (each of which is represented by reference numeral 212) is shown comprising storage 214, and a processor 216}
It is noted that claim 15 includes additional elements of:
A computer program product, and
a computer readable storage medium
Sinnet discloses:
A computer program product {Sinnet, see at least: [0066] the image data is input to a customized software program, engine, or module. In embodiments, the image data is input to a Kitchen Scene Understanding Engine, which may include a trained convolutional neural network or another means for processing and object recognition}, and
a computer readable storage medium {Sinnet, see at least: fig 2B; [0071] a computer, workstation, or server (each of which is represented by reference numeral 212}.


Claims 3, 5-6, 10, 12-13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnet et. al. (US 20180345485 A1, herein referred to as Sinnet), in view of Scanlin (US 20180032991 A1, herein referred to as Scanlin), in further view of Belvin (US 9165320 B1, herein referred to as Belvin).

With respect to claim 3, Sinnet and Scanlin teach the method of claim 2. Sinnet does not disclose:
enabling the user to add the product matching the identity of the unidentified product to a shopping cart; and
allowing the user to purchase the product matching the identity of the unidentified product.
However, Scanlin teaches:
enabling the user to add the product matching the identity of the unidentified product {Scanlin, see at least: [0047] If there is a match at step 612, execution also proceeds to step 618 wherein the item is added to a user's grocery list}; and
allowing the user to purchase the product matching the identity of the unidentified product {Scanlin, see at least: [0047] Execution proceeds to step 622 wherein the user items purchased are tracked and stored}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sinnet and Scanlin to include the additional elements of Scanlin. One would have been motivated to do so in order to streamline the purchasing process. In the instant case, Sinnet and evidently teach a food identifying and shopping system. Scanlin is merely relied upon to illustrate the additional functionality of adding the product to a list in order to purchase the item. Moreover, since the elements disclosed by Sinnet, as well as Scanlin, would function in the same manner in combination as they do in their 
It is noted that Sinnet does not disclose a shopping cart, and Scanlin does not explicitly teach a shopping cart. However, Belvin teaches:
enabling the user to add the product to a shopping cart {Belvin, see at least: [Col. 7, LL. 18-20] Embodiments can thereafter populate the user's virtual shopping cart with the items needed to complete the recipe}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the shopping cart as taught by Belvin in the food identifying and shopping system of Sinnet and Scanlin because it would enable the user to conveniently purchase the items online (Belvin, see: [Col. 1, LL. 12-14]).

With respect to claim 5, Sinnet and Scanlin teach the method of claim 1. Sinnet and Scanlin do not disclose:
allowing the user to read one or more reviews of the product matching the identity of the unidentified product.
However, Belvin teaches:
allowing the user to read one or more reviews of the product matching the identity of the unidentified product {Belvin, see at least: [Col. 5, LL. 25-32] In some embodiments, the information for items in the catalog data can include, for example, item prices, item features, item images, item specifications, item descriptions, video clips, audio clips, user comments, reviews from both paper and online-based periodicals and/or the like. Illustratively, a package of lettuce available from the electronic marketplace can be associated with a price and user reviews for the product}.


With respect to claim 6, Sinnet, Scanlin, and Belvin teach the method of claim 5. Sinnet further discloses:
information regarding an accuracy of product identification {Sinnet, see at least: [0102] In embodiments, the output layer of the CNN is the prediction vector which gives the objects recognized by the CNN, along with a confidence level (e.g., from zero to one)}
Sinnet and Scanlin do not disclose:
wherein a review of the one or more reviews of the product matching the identity of the unidentified product includes information regarding an accuracy of product identification for the product matching the identity of the unidentified product.
However, Belvin teaches:
wherein a review of the one or more reviews of the product matching the identity of the unidentified product includes information regarding product identification for the product matching the identity of the unidentified product {Belvin, see at least: [Col. 5, LL 25-32] In some embodiments, the information for items in the catalog data can include, for example, item prices, item features, item images, item specifications, item descriptions, video clips, audio clips, user comments, reviews from both paper and online-based periodicals and/or the like. Illustratively, a package of lettuce available from the electronic marketplace can be associated with a price and user reviews for the product; [Col. 13, LL. 2-3] In particular, a user can input any comments via text field or interface element 702}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Sinnet, Scanlin and Belvin to include the additional elements of Belvin. One would have 
	
Regarding claims 10, 12-13, 17, and 19-20, claims 10 and 12-13 are directed to a machine, while claims 17 and 19-20 are directed to a computer program product. Claims 10, 12-13, 17, and 19-20 recite limitations that are parallel in nature to those addressed above for claims 3 and 5-6, which are directed towards a process. Therefore, claims 10, 12-13, 17, and 19-20 are rejected for the same reasons as set forth above for claims 3 and 5-6.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnet et. al. (US 20180345485 A1, herein referred to as Sinnet), in view of Scanlin (US 20180032991 A1, herein referred to as Scanlin), in further view of Vyas et. al. (US 20110276430 A1, herein referred to as Vyas).

With respect to claim 4, Sinnet and Scanlin teach the method of claim 1. Sinnet and Scanlin do not disclose:
providing the user one or more locations where the product matching the identity of the unidentified product can be sold by the user.
However, Vyas teaches:
providing the user one or more locations where the product matching the identity of the unidentified product can be sold by the user {Vyas, see at least: [0158] the potential market recommending means 126 recommends to the sellers whose sale proposals are stored in the database 102 the markets/locations where the index price or generally prevailing prices are higher than their current selling price}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included selling locations as taught by Vyas in the food identifying and shopping system of Sinnet and Scanlin because it enables buying/selling of goods at most optimal prices realizable (Vyas, see: [0024]).

Regarding claims 11 and 18, claim 11 is directed to a machine, while claim 18 is directed to a computer program product. Claims 11 and 18 recite limitations that are parallel in nature to those addressed above for claim 4, which is directed towards a process. Therefore, claims 11 and 18 are rejected for the same reasons as set forth above for claims 3 and 5-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 7:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        
/K.A.B./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625